Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed August 15, 2022 have been fully considered but they are not persuasive. 
The applicant has argued, see page 7, lines 6-11, that the greater than or equal to sign (≥) in claims 1 and 14 has support in paragraph 114 of the specification. Paragraph 114 states “In the diameter D portion in FIG. 2C, when a step between the n rotary blades 7 and the rotary blades 7 (71, 74) positioned on both sides thereof is set to be equal to or larger than Zp2 as illustrated in FIG. 4, particles falling in a space (corresponding to L2 in FIGS. 2A to 2C) between the rotary blades 71 and 74 collide with a front surface of the rotary blade 74 without colliding with the n rotary blades 7.” 
The examiner notes this sentence refers to the step as being “equal to or larger than Zp2”, however the equation in the claims refers to Zp2 as being greater than or equal to the other side of the equation. Based on this paragraph, it appears a less than or equal sign should be used in the equation (i.e. “Zp2 ≤”). 
However, the statement is paragraph 114 appears to be contradictory and its exact meaning is unclear. Paragraph 112 defines “Zp2” as a height of a step of the offset structure, and paragraph 114 states the step can larger than Zp2. Both sentences refer to the “step” and paragraph 114 appears to state the size can be larger than itself. Figure 4 also contains a comment stating the same relationship: “STEP HEIGHT IS Zp2 OR MORE”. Figure 4 shows Zp2 measuring the height between the top of the central rotary blades 7 (72, 73) and the top of the end rotary blades 7 having the particle transport blades (71, 74). The “step” label appears to refer to the material in the Zp2 range. In order for the step to be greater than Zp2, the material would have to extend beyond the range of Zp2. However, since the range appears to be defined by the top of the step structure itself, it is unclear how this is possible. For the step height to be greater than Zp2, the definition of Zp2 would need to be changed and the range would need clearly defined end points which do not use the top of the step structure as a reference point. 
	The examiner notes claims 1 and 14 use different terminology than the specification, but appear to refer to the same idea. Zp2 is defined as “a height of the particle transport blades” in claim 1 and “the protruding height of the offset structure” in claim 14. Based on these definitions, it is unclear how the product of the variables in the claimed equations would not equal Zp2. In order for the equation to not equal Zp2, the definitions of Zp2 in both claims would need to be changed. 
	Therefore, the examiner maintains the rejections for lack of written description. 
	The applicant has argued, see page 7, lines 12-13, that the term “rated” was removed from the claims to overcome the written description rejection. The removal of the term has overcome the associated written description rejection. 
	The applicant has argued, see page 7, lines 14-22, that the amendments to claims 1 and 14 to define the falling velocity overcomes the non-enablement rejection. The applicant has argued the “falling velocity” would be known to those skilled in the art since it can be calculated based on how far the particle will fall, and the falling velocity is independent of the operation of the pump since it only depends on the velocity due to the particle falling. The examiner appreciates the explanation, but did not find support for the falling velocity being a single known value which is independent of the pump operation. The examiner respectfully requests the applicant provide support for this definition. The rejection will be maintained until support is provided. 
	The examiner notes the applicant did not address the variable Vr in the non-enablement rejection. The non-enablement rejection stated it is unclear how to determine the height of the particle transport blades given the changing velocity of the vacuum pump. Also, the particle transport blades are static structures which would exist even if the vacuum pump is off, however when the vacuum pump is off, the value of Vr would be 0, which makes the equation undefined (the equation would divide by 0). 
	The applicant has argued, see page 8, lines 6-13, that the falling velocity of the particle is known to those skilled in the art, and therefore the claims are definite. As stated above, the examiner respectfully requests the applicant provide support for the falling velocity being a single known value. The rejections will be maintained.
	Regarding the rotational velocity of the rotary blades in the indefiniteness rejections, the applicant argued, see page 8, lines 14-20, that claims 1 and 14 are definite since the height can be determined by using known minimum and maximum values for the velocities of the pump. However the variable Vr, is not necessarily a single, static value. Vr is a changing value depending on how the pump is used. Further, the minimum value is 0 if the pump is off; however the equation is undefined when Vr = 0. The height of the particle transport blades should equal a single, static value since the particle transport blades are physical structures which do not change size during operation.  
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, line 16 recites an equation defining the height of the particle transport blades Zp2, and the equation was amended to change an equals sign (=) to a greater than or equal to sign (≥). The originally filed disclosure supports the equals sign, but not the greater than signal (see paragraphs 111-113 of the applicant’s specification). Paragraph 114 refers to the step being equal to or larger than Zp2, however since Zp2 is the height of the step, it is unclear how the step could be larger than itself. The equation is only clearly supported for having an equals sign.
	Since the limitation does not have support in the disclosure, the claim is considered to have new matter and fails the written description requirement under 35 USC 112(a). 
	Claim 14, line 16 recites the same limitation and therefore is rejected for the same reason.
	Claims 2-13 and 15-19 depend from claims 1 and 14 and contain their respective limitations and therefore are rejected for the same reason.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1-19 is/are non-enabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation. An analysis of the Wands factors reveals that the following factors weigh against enablement: the amount of direction provided by the inventor and the amount of experimentation. In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP §2164.01(a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP §2164.01(a)).
	Claim 1, lines 15-22 recite an equation for the height of the particle transport blades and attempt to define the variables of the equation. However, it is unclear how to solve the equation since Vp and Vr are variables capable of changing. 
The variable Vp is defined as the falling velocity of the particle at an upper end of the particle transport blades. However, the velocity can change depending on how the vacuum pump is being used (i.e. they depend on the rotation speed). The equation itself is defining a height of the particle transport blades, which is a single, static value which does not change. Upon inspection of the applicant’s specification, paragraph 113 refers to the velocity, but does not provide exemplary values or a range for the velocity. The rotation velocity of the rotary blades is similarly a changing variable. Also, the minimum rotation velocity would be 0 when the vacuum pump is off, however the equation is undefined when Vr = 0. It is unclear how to determine the correct value for the height by using changing variables.
	Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore claim 1 is not enabled.
	Claim 14 recites the same limitation and is considered non-enabled for the same reason.
	Claims 2-13 and 15-19 depend from claims 1 and 14 and contain their respective limitations and therefore are rejected for the same reasons.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, lines 15-22 recite an equation for the height of the particle transport blades and attempt to define the variables of the equation. However, the scope covered by the variable Vp is unclear. 
The variable Vp is defined as “falling velocity of the particle at an upper end of the particle transport blades”. However, claim 1 is an apparatus claim, and the velocity depends on the process of using of the apparatus. The velocity can change depending on how the vacuum pump is being used (i.e. it depends on the rotation speed). 
Further, the equation refers to the rotation velocity of the rotary blades. Both velocities are variables which change during operation, however the height of the particle transport blades is a single, static value which does not change. It is unclear how to determine the value of Zp2 using changing variables. Claim limitations which refer to variable features can render a claim indefinite (see MPEP §2173.05(b) II for further clarification). 
Also, the particle transport blades exist and have a height, but the calculated value would be 0 when Vp equals 0. If the rotation velocity Vr equals 0, then the equation becomes undefined and the height cannot be determined (the equation would divide by 0). 
	Therefore, the variable features in the claim make the scope unclear and render the claim indefinite. 
Claim 14, lines 21 and 22 also refer to the velocity variables Vp and Vr, which render claim 14 indefinite for the same reason as claim 1. 
	Claims 2-13 and 15-19 depend from claims 1 and 14 respectively and contain their limitations and therefore are rejected for the same reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 8:00-5:30, W, Th: 8:00-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799